IN THE SUPREME COURT OF THE STATE OF NEVADA


                  PRINCIPAL INVESTMENTS, INC.,                          No. 61581
                  D/B/A RAPID CASH; GRANITE
                  FINANCIAL SERVICES, INC., D/B/A
                  RAPID CASH; FMMR INVESTMENTS,
                  INC., D/B/A RAPID CASH; PRIME                         FILED
                  GROUP, INC., D/B/A RAPID CASH;                         JAN 2 5 2016
                  AND ADVANCE GROUP, INC., D/B/A
                  RAPID CASH,
                  Petitioners,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF
                  CLARK; AND THE HONORABLE
                  ELIZABETH GOFF GONZALEZ,
                  DISTRICT JUDGE,
                  Respondents,
                     and
                  CASSANDRA HARRISON;
                  CONCEPCION QUINTINO; AND MARY
                  DUNGAN,
                  Real Parties in Interest.


                                   ORDER DENYING PETITION FOR
                                 WRIT OF MANDAMUS OR PROHIBITION

                              This is an original petition for a writ of mandamus or
                  prohibition challenging a district court order denying a motion to dismiss
                  and granting class certification. Having considered the petition and
                  supporting documents, we are not persuaded that petitioner has
                  demonstrated that our extraordinary discretionary intervention is
                  warranted. NRS 34.160; NRS 34.320; Pan, v. Eighth Judicial Dist. Court,
                  120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004); Smith v. Eighth

SUPREME COURT
      OF
    NEVADA


(0) 1947A ce140
                           Judicial Dist. Court, 113 Nev. 1343, 1344, 950 P.2d 280, 281 (1997).
                           Accordingly, we
                                         ORDER the petition DENIED. 1


                                                                           fretAL;          J.
                                                             Hardesty


                                                                                            J.
                                                             Douglas


                                                                                            J.



                                                               C-.5U-ge
                                                             Saitta
                                                                                         , J.



                                                                                            J.



                                                                                           J.
                                                             Pickering

                           cc: Hon. Elizabeth Goff Gonzalez, District Judge
                                Lewis Roca Rothgerber Christie LLP/Las Vegas
                                Gordon Silver
                                Ballard Spahr, LLP
                                Wright, Finlay & Zak, LLP/Las Vegas
                                Legal Aid Center of Southern Nevada, Inc.
                                Kemp, Jones & Coulthard, LLP
                                Eighth District Court Clerk


                                 1 The Honorable Ron D. Parraguirre, Justice, did not participate in
                           the decision of this matter.

SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A    csgif/j(9),